       Case 4:18-cv-00060-MCC Document 71 Filed 07/10/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTOINETTE A. BAYLETS-                     :
HOLSINGER, pro se                          :     Civil No. 4:18-CV-60
                                           :
      Plaintiff                            :
                                           :
      v.                                   :
                                           :     (Magistrate Judge Carlson)
THE PENNSYLVANIA                           :
STATE UNIVERSITY,                          :
                                           :
      Defendant                            :


                                    ORDER

      AND NOW, this 10th day of July 2020, in accordance with the accompanying

memorandum, IT IS HEREBY ORDERED THAT the defendant’s motion for

summary judgment (Doc. 61) is GRANTED. The clerk is directed to enter judgment

in favor of the defendant and CLOSE this case.



                                           /s/ Martin C. Carlson
                                           Martin C. Carlson
                                           United States Magistrate Judge
